DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Salvador Bezos (60889) on 3/24/2021.

Please replace claims 1, 6, 8, 13, 15 and 20 with the following version:

1.	(Currently Amended) A computer implemented method for resolving an execution order for a plurality of tasks, comprising:
selecting, by one or more computing devices, a list of nodes having no incoming directed edges from a graph comprising a plurality of nodes and one or more directed edges connecting out from parent nodes of the plurality of nodes into respective child nodes of the plurality of nodes, wherein the directed edges specify a dependency by the child nodes on the respective parent nodes, and wherein each node represents a task of the plurality of tasks;
determining, by the one or more computing devices, a next node from the list of nodes that has a minimum resource utilization conflict among the nodes in the list of nodes with a resource lock held by a previous node, wherein a resource utilization conflict with the resource lock held by the previous node exists if a resource used by the previous node is locked by the resource lock when the resource is needed during execution of the next node; and
inserting, by the one or more computing devices, the task of the plurality of tasks represented by the next node into the execution order.

6.	(Cancelled)

8.	(Currently Amended) A system for resolving an execution order for a plurality of tasks, comprising:
a memory configured to store operations; and
one or more processors configured to perform the operations, the operations comprising:
	selecting a list of nodes having no incoming directed edges from a graph comprising a plurality of nodes and one or more directed edges connecting out from parent nodes of the plurality of nodes into respective child nodes of the plurality of nodes, wherein the directed edges specify a dependency by the child nodes on the respective parent nodes, and wherein each node represents a task of the plurality of tasks,
	determining a next node from the list of nodes that has a minimum resource utilization conflict among the nodes in the list of nodes with a resource lock held by a previous node, wherein a resource utilization conflict with the resource lock held by the previous node exists if a resource used by the previous node is locked by the resource lock when the resource is needed during execution of the next node, and
	inserting the task of the plurality of tasks represented by the next node into the execution order.

13.	(Cancelled)

15.	(Currently Amended) A computer readable storage device having instructions stored thereon for resolving an execution order for a plurality of tasks, execution of the instructions which, by one or more processing devices, causes the one or more processing devices to perform operations comprising:
selecting a list of nodes having no incoming directed edges from a graph comprising a plurality of nodes and one or more directed edges connecting out from parent nodes of the plurality of nodes into respective child nodes of the plurality of nodes, wherein the directed edges specify a dependency by the child nodes on the respective parent nodes, and wherein each node represents a task of the plurality of tasks;
determining a next node from the list of nodes that has a minimum resource utilization conflict among the nodes in the list of nodes with a resource lock held by a previous node, wherein a resource utilization conflict with the resource lock held by the previous node exists if a resource used by the previous node is locked by the resource lock when the resource is needed during execution of the next node; and
inserting the task of the plurality of tasks represented by the next node into the execution order.

20.	(Cancelled)

REASONS FOR ALLOWANCE
Claims 1 – 5, 7 – 12 and 14 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 5, 7 – 12 and 14 – 19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 8 and 15, the primary reason for allowance is the inclusion of "determining a next node from the list of nodes that has a minimum resource utilization conflict among the nodes in the list of nodes with a resource lock held by a previous node, wherein a resource utilization conflict with the resource lock held by the previous node exists if a resource used by the previous node is locked by the resource lock when the resource is needed during execution of the next node" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196